Citation Nr: 0533195	
Decision Date: 12/08/05    Archive Date: 12/30/05

DOCKET NO.  03-14 881	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for a back disability 
with left lower extremity symptoms.  

2.  Entitlement to service connection for residuals of a cyst 
removal from the buttocks.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

G.A. Wasik, Counsel


INTRODUCTION

The veteran served on active duty from February 1952 to May 
1954.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2002 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  A notice of disagreement was received in December 
2002, a statement of the case was issued in March 2003, and a 
substantive appeal was received in May 2003.  The veteran 
testified at a Board hearing at the RO in July 2005.  

Although the issue dealing with residuals of a cyst removal 
was not certified on appeal by the RO the issue was included 
in the statement of the case and a subsequent supplemental 
statement of the case.  The Board is unable to find that the 
issue was withdrawn, and limited testimony regarding a 
residual scar was offered at the July 2005 hearing.  The 
Board finds that the issue remains in appellate status. 


The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

In a June 2005 multi-page written statement, the veteran 
reported that he was treated for back problems on an 
emergency basis at a VA medical facility in Augusta, Georgia, 
approximately two months after his discharge from service.  
Later in his written statement the veteran indicated that 
there were outstanding medical records dated in 1955 from the 
VA Medical Center located at 1 Freedom Way in Augusta 
Georgia.  These records allegedly included treatment for back 
symptoms.  The Board notes that in Bell v. Derwinski, 2 Vet. 
App. 611 (1992), VA was deemed to have constructive knowledge 
of certain documents which were generated by VA agents or 
employees.  Id. at 612- 13.  If those documents predated a 
Board decision on appeal, were within VA's control, and could 
reasonably be expected to be part of the record, then "such 
documents were, in contemplation of law, before the Secretary 
and the Board and should be included in the record."  Id. at 
613.  If such material could be determinative of the claim, a 
remand for readjudication is in order.  Dunn v. West, 11 Vet. 
App. 462, 466 (1998).  Therefore, appropriate action to 
attempt to obtain these VA records recently identified by the 
veteran is necessary before the Board may proceed with 
appellate review.  

The veteran testified at the July 2005 hearing that he had 
been receiving Social Security disability benefits.  These 
records have not been obtained.  The Court of Appeals for 
Veterans Claims has emphasized the need to obtain Social 
Security Administration medical records in cases involving VA 
claims.  Murincsak v. Derwinski, 2 Vet. App. 363, 371-2 
(1992).

The veteran has claimed entitlement to service connection for 
residuals of removal of cysts from his buttocks.  The service 
medical records demonstrate that the veteran was treated for 
the disability, and the veteran testified that he has a scar 
as residual of the procedure.  Under these circumstances, the 
Board believes a VA examination is necessary.   

Accordingly, the issues on appeal are hereby REMANDED for the 
following actions:

1.  The RO should take appropriate action 
to obtain any outstanding records 
documenting treatment (including 
emergency room treatment) at an Augusta, 
Georgia, VA medical facility at 1 Freedom 
Way in 1954 and 1955.  

2.  The RO should obtain from the Social 
Security Administration the records 
pertinent to the appellant's claim for 
Social Security disability benefits as 
well as the medical records relied upon 
concerning that claim.

3.  The veteran should be scheduled for 
an appropriate VA examination to 
determine the nature, extent, and 
etiology of any residuals (including a 
scar) of a removal of a cyst from the 
buttocks found on examination.  The 
claims file should be made available to 
the examiner for review in connection 
with the examination.  All clinical 
findings reported in detail.  

4.  After completion of the above, and 
any additional development which may 
become necessary as a result of any 
additional evidence received, the RO 
should review the claims file and 
determine if the benefit sought as to 
both claims can be granted.  The veteran 
and his representative should be provided 
with a supplemental statement of the 
case.  After the veteran is afforded an 
opportunity to respond, the case should 
be returned to the Board for appellate 
review.  

The appellant and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 



action must be handled in an expeditious manner.  See The 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 
5109B, 7112).



	                  
_________________________________________________
	ALAN S. PEEVY 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


 
 
 
 

